                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE


Human Rights Defense Center              )
                                         )
             Plaintiff                   )
                                         )     No. 1:19-cv-31
v.                                       )     Judge Campbell/Holmes/Brown

                                        )      JURY DEMAND
                                        )
Marshall County Tn,                     )
                                        )
             Defendant                  )

                                   O R D E R

             I conducted a settlement conference in this case on

November 20, 2019. The parties have            agreed upon settlement terms

in this matter. Counsel shall file necessary pleadings terminating

this case with the court retaining Jurisdiction to enforce the

permanent injunction that will be entered no later than January 6,

2020.

             It appears that nothing further remains to be done by the

undersigned Magistrate Judge. The Clerk is directed to return the

file to Judge Campbell.


                                                  /S/Joe B. Brown
                                                  Joe B. Brown
                                                  U.S. Magistrate Judge




     Case 1:19-cv-00031 Document 57 Filed 11/20/19 Page 1 of 1 PageID #: 359
